DENY; and Opinion Filed June 20, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00656-CV

                                IN RE BASIL BROWN, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-18247

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Relator Basil Brown is a vexatious litigant subject to a prefiling order. See TEX. CIV. PRAC.

& REM. CODE ANN. § 11.101(a). Brown is the plaintiff in the underlying proceeding. On February

22, 2019, the trial court granted the defendant’s motion to transfer venue and transferred that

proceeding to Collin County, Texas. Brown requested permission from the local administrative

judge to seek mandamus review of the order transferring venue to Collin County. The local

administrative judge denied Brown’s request by written order on May 2, 2019. In this original

proceeding, Brown seeks a writ of mandamus directing the local administrative judge to vacate the

May 2, 2019 order and grant Brown permission to file an original proceeding challenging the order

transferring venue. We deny the petition.

       The appropriate local administrative judge may grant a vexatious litigant permission to file

a litigation “only if it appears to the judge that the litigation (1) has merit; and (2) has not been

filed for the purposes of harassment or delay.” TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(d).
The denial of permission to file a litigation is not an appealable order. TEX. CIV. PRAC. & REM.

CODE ANN. § 11.102(f). A vexatious litigant subject to a prefiling order who is denied permission

to file a litigation may apply for a writ of mandamus within thirty days of the decision. TEX. CIV.

PRAC. & REM. CODE ANN. § 11.102(f). Courts will grant mandamus relief to correct a clear abuse

of discretion or the violation of a duty imposed by law when there is no other adequate remedy

available by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

        Here, Brown has not provided this Court with a copy of the “Request for Permission to

File Writ of Mandamus” that he filed with the local administrative judge. As such, we cannot

determine whether the local administrative judge had information before him to show that Brown’s

proposed mandamus proceeding had merit and was not filed for the purposes of harassment or

delay. Under this record, we conclude the local administrative judge did not abuse his discretion

by denying permission to appeal. Accordingly, we deny relator’s petition for writ of mandamus.

See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                                   /Bill Pedersen, III/
                                                   BILL PEDERSEN, III
                                                   JUSTICE


190656F.P05




                                                –2–